Citation Nr: 1101003	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-37 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The veteran's active military service extended from January 1966 
to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for hearing loss.  A 
March 2009 rating decision denied service connection for 
tinnitus.  

In November 2010, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran has current hearing loss and tinnitus 
disabilities.

2.  The evidence supports that the Veteran served in combat in an 
artillery unit in Vietnam and that he had noise exposure during 
this service.

3.  Two private medical opinions indicate that the Veteran's 
current hearing loss and tinnitus are the result of combat noise 
exposure during service.  

4.  A single VA medical opinion indicates that the Veteran's 
current hearing loss and tinnitus are not the result of military 
noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010).  

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable 
outcome below, no conceivable prejudice to the Veteran could 
result from the grants of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when:  
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  He claims that he was 
exposed to acoustic trauma in the form of noise exposure during 
active service.  Specifically, he claims that he was exposed to 
the noise of artillery fire during combat service in Vietnam.  
The Veteran's discharge papers, DD 214, and copies of his service 
personnel records, confirm that the Veteran served in combat in 
Vietnam in an artillery unit.  Accordingly, his assertions of 
being exposed to this form of noise exposure are consistent with 
the nature and circumstances as of his service and are accepted 
as true.  

The Veteran's service treatment records do not reveal any 
complaints, or diagnosis, of hearing loss or tinnitus during 
active service.  In January 1968, separation examination was 
conducted.  His ears and ear drums were "normal" on clinical 
evaluation.  An audiological evaluation was conducted.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
0
LEFT
10
0
5
/
0

Because the threshold for normal hearing is from 0 to 20 dB, with 
higher threshold levels indicating a degree of hearing loss, 
these results show that the Veteran's hearing was normal on 
separation examination in January 1968.  See, Hensley v. Brown 5 
Vet. App. 155, 157 (1993).

March 2007 VA treatment records reveal that the Veteran receives 
hearing aids with routine follow-up from the VA audiology 
service.  VA examination reports indicate that the Veteran was 
first diagnosed with hearing loss in 2004, although, those VA 
records have not been placed in the claims file.  

In April 2008, a VA audiology Compensation and Pension 
examination of the Veteran was conducted.  It revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
70
70
LEFT
20
20
70
80
80

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 74 percent in the left ear.  
These audiometric results reveal a current hearing loss 
disability within the criteria established at 38 C.F.R. § 3.385.  
The Veteran also reported having bilateral tinnitus.  The 
examiner noted that the first diagnosis of hearing loss was made 
in 2004 and that the Veteran reported a history of post-service 
noise exposure dating from 1972 to the present.  The Veteran also 
indicated an onset of symptoms of tinnitus dating back only 20 
years.  A diagnosis of sensorineural hearing loss was made.  

In October 2008, the examining VA audiologist offered a medical 
opinion as to the etiology of the Veteran's hearing loss and 
tinnitus.  The examiner reviewed the Veteran's examination 
results, VA medical records, and reported history and concluded 
that because of the remote on-set of hearing loss and tinnitus 
that "it is not likely that current hearing loss or tinnitus 
were incurred during active service."  

In November 2007, a private audiology examination of the Veteran 
was conducted.  The examiner concluded that, given a lack of 
significant post-service recreational or occupational noise 
exposure, "it is more likely than not that a significant portion 
of his hearing loss is a direct result of   . . .  military noise 
exposure."  

In April 2009, a second private audiologist reviewed the November 
2007 examination report and also concluded that "it is likely 
that both your tinnitus and hearing loss are related to your 
military noise exposure."

In November 2010, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He testified 
primarily about the level of noise exposure during service.  

The medical evidence establishes that the Veteran has a current 
hearing loss disability within the meaning of the applicable VA 
regulation.  He also has a current diagnosis of tinnitus.  He was 
also exposed to the noise of artillery weapons fire during combat 
service in Vietnam.  The 2008 VA audiology opinion indicates that 
the current disabilities are not related to the Veteran's in-
service combat noise exposure.  Two separate private audiology 
opinions dated in November 2008 and April 2009 indicate that the 
Veteran's hearing loss and tinnitus are related to his in-service 
combat noise exposure.   Accordingly, service connection for 
bilateral hearing loss and tinnitus is warranted.









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


